M. IGNATIUS LESTER, Circuit Judge.
Order, February 10,1975: This cause came on to be heard upon the insured’s petition for equitable distribution under provisions of §627.736(3), Florida Statutes, both parties being represented by *43counsel and having stipulated to this hearing and upon consideration by the court of argument of counsel, all the evidence, and being otherwise advised in the premises, the court finds that Bobby E. Warthaw was covered under the personal injury protection benefits portion of his grandfather’s (Walter S. Warthaw) automobile insurance policy, and that the respondent Criterion Insurance Company has paid P.I.P. benefits in the amount of $2,101.75 and that the sum of $10,000 has been recovered against the third party tortfeasor after suit was instituted, and that a dispute has arisen between the insured and the insurer under the provisions of §627. 736(3), the insurer seeking 100% recovery of the paid personal injury protection benefits, and the insured seeking a reduction thereof.
It is ordered and adjudged that the Criterion Insurance Company shall receive under the provisions of §627.736(3) (b) an amount equal to ten per cent of the personal injury protection benefits paid.
The court has considered the sworn motion for attorneys’ fees and affidavits with respect to attorneys’ fees attached thereto, and the time spent in preparation for this hearing, the participation in the hearing, services performed, the novelty of the case, the nature of the suit, and the amount in controversy, and being otherwise fully advised in the premises, the court finds that an award of attorneys’ fees and court costs to the petitioner’s attorneys in the amount of $300 constitutes a fair and reasonable attorneys’ fee and costs in this case.
It is accordingly ordered and adjudged that the respondent, Criterion Insurance Company, shall pay the petitioner’s attorneys the sum of $300 as and for attorneys’ fees and court costs, for all of which let execution issue.
Order, February 19,197.5: This cause came on to be heard upon the insurer’s petition for rehearing on the petition for order for equitable distribution, and motion to dismiss, and the parties having stipulated to have the matter heard before the court at this time, both parties being represented by counsel, upon consideration of the court of argument of counsel, and being otherwise fully advised in the premises, the court finds that a dispute has arisen between the insurer and the insured under the provisions of §§627.730-627.741 of the Florida Statues, and that the insured has prevailed; and therefore, it is ordered and adjudged that the motion to dismiss is denied, and that the petitioner insured’s attorneys are entitled to a reasonable fee in the amount of $75 for representation of the insured at this rehearing; and that the order signed on February 10, 1975, previously entered in this cause is re-affirmed.